PER CURIAM
Defendant pleaded guilty to robbery in the first degree, ORS 164.415, robbery in the second degree, ORS 164.405, and burglary in the first degree. ORS 164.225. After determining the presumptive sentence for each charge under the sentencing guidelines, the court found defendant to be a dangerous offender and imposed a 30-year sentence under ORS 161.725. On the robbery in the first degree and the burglary charges, the court also imposed a mandatory minimum term of incarceration under ORS 144.110. The court “merged” the two robbery charges for sentencing.
Defendant argues that the court erred by imposing minimum terms under ORS 144.110. The state concedes that the court erred. State v. Serhienko, 111 Or App 604, 826 P2d 114 (1992). We accept that concession.1
Convictions affirmed; remanded for resentencing on robbery in the first degree and burglary in the first degree.

 Because defendant’s plea was not the result of a plea agreement with the state, ORS 138.222(2)(d) does not prohibit us from reviewing this claim of error. See State v. Adams, 315 Or 359, 847 P2d 397 (1993).